DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:  Any application numbers listed in the disclosure should be updated to reflect their patent status (e.g., pending, patented, abandoned, etc.) and publication numbers should be provided for an applications that have been published.  Specifically, the ‘CROSS-REFERENCE TO RELATED APPLICATION’ of the disclosure requires correction.  Furthermore, any references to attorney docket numbers appearing therein should be removed.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claims 2, 6 & 12 recites the limitation "the patient’s internal jugular vein."  There is insufficient antecedent basis for this limitation in the claim.
Claims 4, 8 & 13 recites the limitation "the patient’s inferior vena cava."  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 7 & 9-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vezina (US 2014/0278478).
Vezina discloses;

1. A system (e.g., element 100) for predicting cardiac stroke volume responsiveness in a patient, comprising: an ultrasound transducer (e.g., via the disclosed probes/patient interface 104 being in the form of a transducer); and a computer processor (e.g., via the disclosed controller 102) in data communication with said ultrasound transducer, said computer processor having computer executable code stored thereon configured to: in response to receiving signals from said ultrasound transducer, detect a change in a patient’s physiology corresponding to at least one of a change of inflow into the patient’s right ventricle and a change of outflow from the patient’s left ventricle {e.g., [0027]-[0036], 


3. The system of claim 1, further comprising a mobile computing device in data communication with said computer processor, said mobile computing device having computer executable code stored thereon configured to display said human-readable output (e.g., [0027]-[0036]).

 5. A method for predicting cardiac stroke volume responsiveness in a patient, comprising: providing an ultrasound transducer; providing a computer processor in data communication with said ultrasound transducer; receiving at said processor signals from said ultrasound transducer; in response to receiving said signals from said ultrasound transducer, detecting at said computer processor a change in a patient’s physiology corresponding to at least one of a change of inflow into the patient’s right ventricle and a change of outflow from the patient’s left ventricle {e.g., [0027]-[0036], [0040]-[0043], [0071]-[0076] & (Figs. 1 & 5)}; determining at said computer processor whether said detected change is within a predetermined positive fluid bolus responsiveness value range; and in response to determining that said change is within said predetermined positive fluid bolus responsiveness value range, producing at said 


7. The method of claim 5, further comprising the steps of: providing a mobile computing device in data communication with said computer processor; and displaying at said mobile computing device said human-readable output (e.g., [0027]-[0036]).

 9. A method for administering a fluid bolus to a patient, comprising: providing an ultrasound transducer; providing a computer processor in data communication with said ultrasound transducer;  receiving at said processor signals from said ultrasound transducer; in response to receiving said signals from said ultrasound transducer, detecting at said computer processor a change in a patient’s physiology corresponding to at least one of a change of inflow into the patient’s right ventricle and a change of outflow from the patient’s left ventricle {e.g., [0027]-[0036], [0040]-[0043], [0071]-[0076] & (Figs. 1 & 5)};; determining at said computer processor whether said detected change is within a predetermined positive fluid bolus responsiveness value range; in response to determining that said change is within said predetermined positive fluid bolus responsiveness value range, administering a fluid bolus to said patient {e.g., [0102]-[0104] & (Fig 17)}.



11. The method of claim 9, further comprising the steps of: providing a mobile computing device in data communication with said computer processor; and displaying at said mobile computing device said human-readable output (e.g., [0027]-[0036]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6 & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vezina (US 2014/0278478) in view of Lisiecki et al. (US 2012/0297118).

.  
Claims 4, 8 & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vezina (US 2014/0278478) in view of Barnard et al. (US 2013/0303915).

Vezina discloses a system and a method for predicting cardiac stroke volume comprising computer executable code configured to detect a change in a patient’s physiology except wherein said code is further configured to determine a maximum and minimum diameter of the patient’s inferior 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/               Primary Examiner, Art Unit 3792